NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  FELIPE PETRONE CABANAS, Petitioner.

                          No. 1 CA-CR 21-0534 PRPC
                               FILED 6-21-2022


     Petition for Review from the Superior Court in Maricopa County
                            No. CR1999-006656
                   The Honorable Patricia A. Starr, Judge

                 REVIEW GRANTED; RELIEF GRANTED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Julie A. Done, John Schneider
Counsel for Respondent

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade, Mikel Steinfeld
Counsel for Petitioner

Arizona Justice Project, Phoenix
By Karen S. Smith, Randal McDonald
Counsel for Amicus Curiae Arizona Justice Project
                           STATE v. CABANAS
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Brian Y. Furuya joined.


P E R K I N S, Judge:

¶1           Felipe Petrone Cabanas petitions for review of the superior
court’s summary dismissal of his petition for post-conviction relief. For the
following reasons, we grant review and relief, and we remand for an
evidentiary hearing as provided by State v. Valencia, 241 Ariz. 206 (2016).

¶2            In 2001, Cabanas pled guilty to the first-degree murder of a
police officer, an offense he committed at age 17. The superior court
imposed a term of natural life in prison without the possibility of release.

¶3             Following the United States Supreme Court opinion in Miller
v. Alabama, 567 U.S. 460 (2012), Cabanas petitioned for post-conviction
relief, challenging the constitutionality of his natural life sentence. In
denying relief, the superior court found that Cabanas’s sentence did not
violate Miller because the sentence was not mandatory and the sentencing
judge considered his age as a mitigating factor. We reversed that ruling and
concluded that Valencia required an evidentiary hearing to determine
whether the crime reflected transient immaturity, entitling Cabanas to
resentencing under Miller. See State v. Cabanas, 1 CA-CR 15-0660, 2017 WL
3599595, at *2, ¶¶ 8–9 (Ariz. App. Aug. 22, 2017) (mem. decision).

¶4              On remand, the superior court expanded the evidentiary
hearing’s scope to include reconstruction of the evidence presented at
sentencing. Cabanas objected to reconstruction of the sentencing record and
sought special action review. As relevant here, we directed the superior
court “to decide the material issue presently before it: whether Cabanas’
crime reflected transient immaturity or irreparable corruption. It is not
tasked with deciding whether the previous sentence should stand, nor may
it base its decision on considerations by the previous sentencing judge.” See
Cabanas v. Pineda, 246 Ariz. 12, 20, ¶ 30 (App. 2018). Once again, we granted
relief and remanded for an evidentiary hearing pursuant to Valencia. Id. at
20–21, ¶¶ 32–34.




                                     2
                           STATE v. CABANAS
                           Decision of the Court

¶5             Before the superior court held the evidentiary hearing, the
United States Supreme Court issued its opinion in Jones v. Mississippi, 141
S. Ct. 1307 (2021), and the State moved to vacate the hearing and dismiss
Cabanas’s petition. The superior court granted the State’s motion and
summarily dismissed Cabanas’s petition. The court found the basis for our
mandate no longer existed because Jones implicitly overruled Valencia, and
the current law no longer required an evidentiary hearing. Cabanas’s timely
petition for review followed.

¶6            We recently held in State v. Wagner, 1 CA-CR 21-0492, 2022
WL 1463719, at *4–5, ¶¶ 20–21 (Ariz. App. May 10, 2022), that Jones neither
modified nor implicitly overruled Valencia’s application of Miller. In
Wagner, we granted relief and remanded for an evidentiary hearing
consistent with Valencia. Id. at *1, ¶ 1. Because this case’s procedural
background and circumstances are similar, we find Wagner dispositive and
need not further address the parties’ arguments. As we have mandated
twice before, we direct the superior court to conduct an evidentiary hearing
to determine whether the crime reflected transient immaturity in
accordance with Valencia.

¶7            We vacate the superior court’s dismissal of Cabanas’s petition
for post-conviction relief and remand for further proceedings consistent
with this decision.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        3